Citation Nr: 1421200	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for distal radial fracture, right wrist.

2.  Entitlement to an increased (compensable) evaluation for hammertoes, right foot.

3.  Entitlement to an increased (compensable evaluation for hammertoes, left foot.

4.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service June 1979 to May 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The veteran was afforded VA examination in November 2009.  The veteran's representative contends that the veteran's service-connected disabilities have increased in severity since that time.  VA outpatient treatment records dated through January 2011 reflect carpal tunnel syndrome of the right wrist has been diagnosed.  The records do not include an opinion as to whether the diagnosis of an additional disorder affecting the right hand represents an increase in the severity of the veteran's service-connected right wrist fracture residuals.  

The Veteran is entitled to a new VA examination to identify the current residuals and severity of the service-connected right wrist disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

VA outpatient treatment records dated through January 2011 reflect an increased severity of foot symptomatology.  Those records do not differentiate symptoms attributable to the service-connected hammertoes from symptoms attributable to arthritis of the great toes, for which service connection is not in effect.  The treatment records, together with a November 2010 statement from a treating VA podiatrist, suggest that changes in the veteran's gait, although due to arthritis of the great toes, result in increased pressure on, and therefore increased pain in, the digits for which service connection for hammertoes is in effect.  The Veteran is entitled to a new VA examination to identify the current residuals and severity of bilateral service-connected hammertoe disability.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records from January 5, 2011, to the present (if any).  If there are any private treatment records, the Veteran himself should submit them to VA.

2.  Afford the veteran a VA examination to determine the current severity of bilateral hammertoe disability, to include consideration of pain or functional loss or interference with gait due to painful hammertoes (if any).  The examiner should explain whether pain and functional loss due to arthritis of the great toes bilaterally, for which service connection is not in effect, may be differentiated from pain and functional loss due to hammertoes.

The examiner should be provided a full copy of this remand, and the examiner must summarize the relevant information in the claims file.  A detailed opinion as to all functional impairment resulting from the Veteran's right knee patellar tendonitis should be provided. The complete rationale for all opinions should be fully explained.

3.  Afford the veteran a VA examination to determine the current severity of service-connected right wrist disability, to include whether the veteran has current carpal tunnel syndrome of the right wrist, and whether that disorder may be differentiated from the residuals of a right wrist fracture. 

The examiner should be provided a full copy of this remand, and the examiner must summarize the relevant information in the claims file.  A detailed opinion as to all functional impairment resulting from or secondary to the Veteran's right wrist fracture should be provided.  The complete rationale for all opinions should be fully explained.

4.  After the development requested above has been completed, the RO should again review the record.  Any further evidentiary development should be accomplished at this point.  Then, each issue on appeal should be readjudicated.  If any benefit sought on appeal remains denied, the veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



